Morphy, J.
The plaintiff sues to recover the possession of a dwelling house, built for him by the defendant, and which the *485latter refuses to surrender, or the value of said property, which he lays at the sum of $ 1,500, with damages for the unjust detention. The defendant pleads the general issue, and claims $1,250, for five hundred cords of wood cut upon his land, and a large quantity of cypress timber removed therefrom by the plaintiff. There was a judgment below in favor of the latter for $1,500, and the defendant appealed.
Gibbon, for the plaintiff.
Biplane and Stewart, for the appellant.
The evidence fully establishes the plaintiff’s right to the property he claims the possession of, and its value as stated in the petition; but the judgment complained of is erroneous, in having decreed the defendant absolutely to pay to the plaintiff the sum of $1,500, and thereby rendering him the owner of a house built on plaintiff’s land.
It is therefore ordered that the judgment of the District Court be reversed, and that the plaintiff recover the possession of the house mentioned in the petition, reserving his right to claim such damages as he may have sustained in consequence of its illegal detention, and that the plaintiff and appellee pay the costs of this appeal.